— Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered October 17, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of seven years, unanimously affirmed.
Defendant made a valid and enforceable waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]). Defendant had extensive discussions with counsel prior to the plea (see People v Moissett, 76 NY2d 909 [1990]), and the court did not conflate the right to appeal with the rights automatically waived by pleading guilty. This valid waiver forecloses review of defendant’s suppression and excessive sentence claims. As an alternative holding (see People v Callahan, 80 NY2d 273, 285 [1992]), we reject those claims on the merits. Concur — Gonzalez, PJ., Tom, Sweeny, Catterson and Renwick, JJ.